MaddeN, Judge,
dissenting:
Section 12 of the Civil Service Eetirement Act, 48 Stat. 1201-2, 5 U. S. C. 724, in paragraph (f) says:
Each employee or annuitant to whom this chapter applies may, under regulations prescribed by the Civil Service Commission, designate a beneficiary or beneficiaries to whom shall be paid, upon the death of the employee or annuitant any sum remaining to his credit (including any accrued annuity) under the provisions of this chapter. [Italics added.]
Paragraph (c) provides for the payment of amounts remaining to the credit of the deceased at his death:
First, to the beneficiary or beneficiaries designated in writing by such annuitant and recorded on his individual account.
The Regulations issued by the Civil Service Commission pursuant to paragraph (f) provide:
1. The designation, change, or revocation of beneficiary shall be in writing on the prescribed Form 2806-1, signed and acknowledged in the presence of two witnesses personally acquainted with the designator, neither *462of whom shall be named as beneficiary, and must be received in the Civil Service Commission prior to the death of the designator.
The Court holds that the Civil Service Commission Regulation, in its requirement that the designation, change, or revocation must be received in the office of the Civil Service Commission is invalid. I think the Court is in error. Congress expressly authorized the Commission to make regulations to govern the manner of designating or changing beneficiaries. The Commission did so. Even if I were in doubt as to the desirability of the regulation, I would have no more right to refuse to recognize it than I would have to refuse to recognize, because of a similar doubt, a law passed by Congress. If Congress chooses to delegate to the Civil Service Commission the power to fill in the details of a statute in which Congress merely stated the end to be accomplished, we should honor that delegation, unless it is exercised in a way clearly contrary to the purpose of Congress. In this situation, I think Congress would not have been willing that these sums on deposit, some of which will become very large, should be the object of death-bed competition for designations, with consequent disputes as to which one got his designation signed last. Because some safeguarding formalities would be desirable, Congress delegated to the Civil Service Commission the power to make regulations.
I have already indicated that I think the Civil Service Commission’s Regulation was not only not illegal, as the Court holds, but wise. Any formality, especially with regard to the disposition of assets of deceased persons, will occasionally result in the frustration of the clearly proved intent of the deceased. Yet such formalities are universally imposed, because they prevent confusion and wasteful litigation.
Judge Whitaker concurs in this opinion.